Title: From George Washington to Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 3 December 1782
From: Washington, George
To: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de


                        
                            
                                3 December 1782
                            
                        
                        From the Testimony of Major Generals-Heath Howe-McDougall and Knox under whose orders Major Villefranche has
                            served, it appears that in the various services in which he has been constantly employed he has shewn such Zeal Activity
                            and Knowledge of his profession as to entitle him to their highest approbation.
                        During great part of the time above mentiond Major Villefranche has served in the Army under my immediate
                            Command and it affords me great pleasure to give this Testimony of my entire satisfaction at every part of his conduct
                            that has fallen under my notice which has been such as justly entitles him to the Character of a Brave, deserving Officer.

                    